No. 99-50217
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50217
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

PASCUAL LEVARIO-QUIROZ,

                                            Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-96-CR-72-1
                        --------------------
                          February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel for Pascual Levario-Quiroz (Levario) has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    He has also moved for leave to

file record excerpts in excess of the page limitations, which

motion is GRANTED.

     Levario has received a copy of counsel’s motion to withdraw

and brief, and he has not filed a response.     Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50217
                               -2-

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.